Citation Nr: 1411666	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected thoracic spine disability.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected thoracic spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to July 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  These matters were previously before the Board in August 2012, when the Board determined that new and material evidence had been received to reopen the claims for service connection for right knee and ankle disabilities and remanded the reopened claims for additional development.


FINDINGS OF FACT

1.  Right knee disability was neither caused nor manifested in service, nor was right knee disability manifested within a year following active duty service, nor was right knee disability caused or aggravated by service-connected disability.  

2.  Right ankle disability was neither caused nor manifested in service, nor was right ankle disability manifested within a year following active duty service, nor was right ankle disability caused or aggravated by service-connected disability.  


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated during the Veteran's active duty service, nor is any right knee disability secondary to or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2013).

2.  Right ankle disability was not incurred in or aggravated during the Veteran's active duty service, nor is any right ankle disability secondary to or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, what information and evidence VA will obtain, and what information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with proper notice by letter dated in September 2007.  This notice complied with the specificity requirements of Dingess, identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran was given the opportunity to testify at a hearing before a Veterans Law Judge in April 2012.  The RO has also obtained the Veteran's service treatment records (STRs), pertinent VA treatment records, and private treatment records identified by the Veteran.  [The Board notes that the record contains a March 2005 Social Security Administration (SSA) request for information as to the Veteran's VA benefits payments.  However, there is no indication in the record that the Veteran receives SSA benefits, nor has she asserted that she receives (or has applied for) such benefits as a result of her right knee and ankle disabilities.]  Neither the Veteran nor her representative has identified any other pertinent records for the RO to obtain on her behalf.

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA joints examinations in July 2008 and September 2012.  As the examination reports and medical opinions (taken as a whole) contain the Veteran's medical history, findings, and opinions with rationales to support the conclusions reached, the Board finds that the report is adequate to decide the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

Additionally, the September 2012 VA examiner reported the Veteran's current right knee and ankle disabilities and provided responses, with rationales, as to the likelihood that said disabilities were either causally related to any injury or incident of service, proximately due to or caused by service-connected disability, or aggravated by service-connected disability.  Thus, the Board finds that there has been substantial compliance with the August 2012 remand orders and that no further action is necessary in that regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims at this time.

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

In order to substantiate a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be chronic (such as arthritis) under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, a showing of continuous symptoms should still be a factor for consideration of whether a causal relationship exists between a veteran's current disability and any in-service incident; service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 

A veteran is competent to describe symptoms that she experienced in service or at any time after service when the symptoms she perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may also establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When lay evidence is found to be competent, the Board must then consider its credibility.  The absence of contemporaneous medical evidence is a factor in determining the credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr, 21 Vet. App. 303.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

The Veteran claims entitlement to service connection for chronic right knee and ankle disabilities, both on a direct basis and as secondary to her service-connected thoracic spine disability.   

No disability was indicated on an April 2000 medical history report on enlistment.  The Veteran noted a 1997 workplace accident causing soft-tissue damage to her right ankle, but the examiner concluded that there were no residuals of that injury.  On the accompanying medical examination report, the examiner noted a one inch scar on the Veteran's right ankle and evaluated her feet and lower extremities as normal.  (The Veteran was further examined and granted a waiver for a pre-existing heart condition.)  

In August 2000, the Veteran received treatment for left ankle pain incurred when she twisted her left lateral ankle while descending stairs.  Three weeks later she was seen for a follow-up visit; continued swelling and an antalgic gait were noted.  In September 2000, she received treatment for a viral illness.  That same month, she received treatment for groin pain with onset either "after low-crawling during training" or "during road march."  She made several follow-up visits and was put on profile from September 29, 2000, to November 14, 2000.  On October 27, 2000, during her final follow-up appointment for groin pain, the treatment provider noted that the Veteran was scheduled to graduate from basic training on November 17, 2000.

In February 2001, the Veteran was treated after three days of dizziness and difficulty breathing; she was subsequently determined to be pregnant.  She was seen several times after that for nausea, vomiting, abdominal pain, and cramping, as well as usual pre-natal care.

On June 2001 separation examination, the Veteran denied any arthritis, rheumatism or bursitis; numbness or tingling; foot or knee trouble; impaired use of extremities; or swollen or painful joints.  She noted that she wore contacts, had a heart murmur, was in constant pain when or after running due to groin strain, and had a pregnancy with complications.  On a report of medical assessment, she stated that the only changes to her health since her April 2000 medical examination on entry were pregnancy with complications and groin strain; she denied that she had suffered from any other injury or illness for which she did not seek medical care.  On the accompanying medical examination report, Veteran was clinical evaluated as normal, to include the lower extremities and feet.

In August 2002, the Veteran injured her back in a motor vehicle accident while returning, on orders, from reserve training; she was subsequently awarded service connection for residuals of a thoracic spine injury.  In a September 2002 private medical record regarding physical therapy for her back injury, the Veteran reported that her prior medical history was "unremarkable" and that she ran three to four times a week prior to the back injury.  A June 2003 private medical record indicates that she sought treatment for a right ankle injury incurred two weeks prior while playing basketball.  
On January 2004 VA spine examination, her right lower extremity was noted to be normal, and she had normal posture and gait.  In August 2004, the Veteran sought VA treatment for complaints of right ankle swelling, and popping in both knees with exertion and stair climbing.  September 2004 VA treatment records note continued complaints of, and treatment for, knee and ankle pain.  With respect to her knees, she described bilateral knee pain and her knee giving way and causing falls.  She stated that these symptoms had their onset in 2001, after discharge from service, and that she could not remember any incident in service that precipitated the symptoms.  She denied any prior trauma to her knees.  With respect to her right ankle, she stated that she had a six-year history of right ankle pain, which began after her preservice ankle injury and was bearable until she twisted her ankle in 2001.  She stated that she was an avid runner, but had to stop running a year ago due to her right ankle pain.  

On physical examination in September 2004, the Veteran's knees exhibited no edema, ecchymosis, scaring, or deformity.  She had full range of motion without pain or discomfort.  Strength was symmetric.  There was tenderness to palpation on the medial joint line and mild crepitus was felt deep to the right patella on passive range of motion; there was no crepitus on passive range of motion of the patella.  X-rays revealed no apparent abnormality in the Veteran's knees, but there was mild lateral subluxation of the patella bilaterally.  The right ankle showed edema, swelling, tenderness to palpation, and increased laxity.  She had full range of motion.  X-rays showed a normal ankle.  The assessment was of lateral ankle instability and bilateral anterior knee pain.  

On additional examination that same month, there was mild effusion in the right knee and pain on flexion of the right knee past 80 degrees; full extension was without difficulty.  The Veteran's patella was hypermobile, but not dislocatable, and she had mild medial joint line tenderness.  On magnetic resonance imaging (MRI) of the right knee, the ligaments were intact with mild laxity of the lateral retinaculum.  The assessment was anterior knee pain, and the treatment provider recommended physical therapy referral for strengthening exercises.  

December 2004 VA treatment records note arthralgia in the right ankle and both knees.  There was normal range of motion in both her right knee and right ankle, with no effusion.  On VA spine examination that same month, no gait abnormality was noted.

February 2005 VA physical therapy treatment records note right lateral ankle and bilateral knee pain.  The Veteran reported that her right ankle was swollen and that her knees gave way.  She reported difficulty negotiating steps and inclines.  On examination, active range of motion in both knees and her right ankle was within normal limits, as was strength.  There was increased passive inversion of the right ankle, and the muscles crossing the knee fatigued easily.  The treatment goals were to increase the stamina of muscles crossing knees and right ankle everters through strengthening exercises.  

In August 2005, the Veteran received VA treatment for arthralgia of the right ankle and both knees.  During October 2005 chiropractic treatment, her gait was normal, without evidence of lost balance or antalgia.  Patellar and Achilles deep tendon reflexes were also normal.  Records indicate that she received additional chiropractic treatments in December 2005.  Each time, there was no "observed pain behavior as she moves about chiro room and exam table."  On December 2005 spine VA examination, her gait and posture were normal.

A January 2006 VA chiropractic treatment record notes that the Veteran's gait and stride were steady with no observed pain behavior or antalgia.  In March 2006, she sought VA treatment for leg and ankle swelling either on and off for two months (statement to nurse) or "since the Army" (statement to doctor).  On examination, there was no edema, but the flesh was puffy.  Her gait was steady.  The assessment was of swelling legs and knee pain, with no etiology suggested.  

In a May 2006 statement in support of claim, the Veteran reported that both her knees "pop out of place" and "make cracking noise" when she walks.  She also stated that her left ankle [claim is for right ankle] is always swollen.  On VA physical therapy assessment that same month, she again reported that her knees pop out of joint when walking and stated that she experienced pain when rising from a kneeling position.  She denied any prior knee injuries and stated that her right ankle had been swollen for over two years.  On physical examination, the Veteran had a normal gait, and range of motion was within normal limits.  Bilateral quadriceps strength was 4+/5, with poor vastus medialis oblique (VMO) activation.  Bilateral ankle strength was 4/5, with right peroneals at -4/5.  Knee and ankle ligaments were intact.  Q angle and patellar mobility were normal.  There was increased lateral knee movement, determined to be likely due to poor VMO activation.  On patellar compression, there was mild pain bilaterally with crepitus.  Tenderness was observed to the right Achilles tendon/bursa.  The assessment was of knee pain, possibly due to poor VMO activation, and right ankle pain, possibly due to Achilles tendonitis.  The prescribed treatment was muscle strengthening exercises and ice massage.  

That same month, the Veteran was afforded a physical examination as part of the Army's "Feds-Heal Program."  On the medical history report, she endorsed experiencing arthritis/rheumatism/bursitis, numbness or tingling, foot trouble, swollen or painful joints, and knee trouble.  She specifically reported that her left ankle was always swollen; she reported no complaints regarding the right ankle, but the examiner noted ankle pain, worse on the right.  She also reported that her knees pop out of place and make a cracking noise when she walks.  The summary of defects and diagnoses in the accompanying medical examination cites bilateral patella femoral syndrome and moderate right ankle degenerative joint disease with instability; there was neither reference to nor evidence of imaging to support these diagnoses.

On June 2006 VA spine examination, the Veteran's posture and gait were normal.  Neurological evaluation showed normal bulk, tone, power, and symmetry of the lower extremity muscle groups.  Reflexes were intact and equal.  In a statement received that same month, she described severe ankle pain and swelling requiring use of an ankle brace and intermittent use of a cane for ambulation.  She reported that her knees always make crackling sounds and that she used a knee brace.  She reported that she was unable to use stairs.

August 2006 VA imaging showed a normal right ankle.  October 2006 VA treatment records note arthralgias in both knees and right ankle.  The Veteran reported constant swelling of right ankle, which was easy to twist.  The assessment was of right ankle instability and bilateral degenerative joint disease of the knees.  A lack of current imaging results was noted.  

A June 2007 VA treatment record notes that the Veteran reported that her right ankle was constantly swollen.  A January 2008 VA treatment record notes her complaint that she is "in constant pain" and report of constant swelling from her right knee to her right ankle.  She noted that the symptoms were similar to those her sister had when diagnosed with lupus.  The assessment included "medically unexplained symptoms of arthralgias."  In February 2008, she was referred to the rheumatology clinic for pain "all over [her] joints."  At that time, she ambulated without assistive device and with steady gait.  On examination, there was no swelling in the knees and minimal localized swelling and tenderness of the right ankle.  On VA spine examination that same month, the examiner reported her gait as guarded (clarified as guarding in the left parathoracic area).

In her March 2008 notice of disagreement, the Veteran raised the theory of secondary service connection for right knee and ankle disabilities, due to her service-connected thoracic spine injury.  That same month she sought VA treatment for swelling in her hands and ankles. 

An April 2008 VA treatment record notes complaints of pain radiating down the Veteran's right lower extremity, as well as pain in her right knee and right lateral ankle.  She reported a history of remote right ankle injury resulting in swelling and skin loss.  On examination, she demonstrated reciprocal gait, intact heel and toe walk, and stable tandem gait.  She had normal muscle strength and reflexes.  Examination of the knee revealed negative erythema and no deformity, effusion, or joint line palpation tenderness.  She had full range of motion with no crepitus.  The right ankle showed lateral submalleolar, non-tender, superficial boggy swelling without erythema.  There was no joint line palpation tenderness.  Passive range of motion was within functional limits.  Drawer test was negative, and there was no valgus/varus instability.  The assessment was "[r]ight knee and ankle arthralgias w/o clinical or imaging evidence of deforming or destructive arthropathy."

In May 2008, the Veteran reported to VA occupational therapy with complaints of pain in her right knee and ankle.  No significant problems with balance, endurance, or lower body flexibility were observed.  A June 2008 treatment notes back pain radiating to the right knee and ankle.  The Veteran again noted popping and a sense of instability in her right knee.  The assessment was of right knee and ankle pain with no diagnosis provided.  Imaging of the right knee suggested "[p]ossible early degenerative changes of the knee."  Imaging of the right ankle showed a small plantar calcaneal heel spur; the right ankle was otherwise normal.

In her June 2008 substantive appeal, the Veteran asserted that her right knee and ankle disabilities developed secondary to her service-connected thoracic spine disability due to altered gait resulting from back pain.  

On July 2008 VA joints examination, the Veteran reported a history of falling on her knee during basic training in 2003, after which she immediately began to experience pain and swelling.  She reported that she was treated with medication, rest, activity modification, and an ice pack, resulting in some improvement of her knee condition.  She reported residual pain in the right knee, particularly with walking, standing, climbing, and descending stairs.  She cited symptoms of instability, locking, and occasional swelling, and reported using a knee brace.  She reported that her right ankle pain began in 1997 following a workplace injury that healed without complication.  She stated that she was evaluated several times in service for right ankle injuries.  She stated that right ankle pain generally follows prolonged standing, walking, or running and that her ankle is easily inverted when walking or running on uneven surfaces.  She used an ankle brace.  She did not report any episodes of dislocation or recurrent subluxation, and no inflammatory arthritis was noted.  

On physical examination, right knee and ankle range of motion was normal.  There was no objective evidence of pain (on active and passive range of motion testing), edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, guarding of movement, ankylosis or other loss of mobility/function.  There was no evidence of additional pain, fatigue, weakness, lack of endurance, or loss of coordination on repetition.  Bilateral knees and ankles were essentially symmetrical, with the exception of a right ankle scar from the 1997 workplace injury.  There was no evidence of swelling/inflammation, effusion, or tenderness on palpation.  The Veteran's gait, posture, and balance were normal.  There was no evidence of callosities, breakdown, or unusual shoe wear pattern.  The Veteran was able to rise on heels and toes, walk heel to toe, and stand on one foot without apparent discomfort. 

The examiner opined that physical examination "reveals no evidence of a condition such as altered gait or other condition related to the back, knees, or ankles, which would indicate any relationship of these three conditions.  Therefore, there is no indication of a connection between the back condition, knee condition, [and] ankle condition."  The examiner concluded that the three disabilities "are completely unrelated" and that "the back condition is not likely the cause or related to the right knee or right ankle conditions."

During April 2010 physical therapy for low back pain, decreased ROM and strength in the bilateral lower extremities was noted.  Muscle strength of the lower extremities was 4+/5 bilaterally.  

In April 2012, the Veteran was provided the opportunity to offer testimony at a Travel Board hearing.  During the hearing, the Veteran testified that she injured both her right knee and right ankle while on active service, during basic training.  She stated that she injured her right knee "doing a high and low crawl and running."  She stated that she injured her right ankle "[r]unning the two-mile run."  She testified that she went on sick call for both injuries and was given painkillers and put on profile for several weeks.  She stated that from the point of injury, she "had to always have [her] ankle wrapped up when [she] was doing any activity."  She testified that she continued to experience symptoms related to the injuries throughout service and first sought treatment in 2003.  She described knee symptoms of pain, swelling, and popping out of place.  She stated that no diagnosis had ever been provided.  She described ankle symptoms of swelling but not a specific diagnosis.

A May 2012 VA treatment record includes imaging showing mild degenerative arthritic change of the right knee.  Imaging showed no acute osseous abnormality involving the right ankle; soft tissues appeared intact.

In August 2012, the Board found that new and material evidence had been received to reopen the previously denied right knee and ankle disability claims and remanded the matters for additional development.  The RO was instructed to provide a VA medical examination that clearly stated whether any current right knee or ankle claims were related to service under any theory of service connection, to include on a direct basis, as secondary to a service-connected disability, or as aggravated by a service-connected disability.

The requested VA examination was conducted in September 2012.  [The Board notes that the examination appears to have been completed in two parts: a physical examination (at which point the claims file had not yet been made available) and the requested medical opinion (at which point the examiner noted that he had reviewed the claims file).]  With respect to the right knee, the Veteran reported that she "strained her right knee in a low crawling exercise in service and also twisted it while running."  She reported chronic right knee pain ever since.  On range of motion testing, right knee flexion was limited to 120 degrees, with no additional limitation due to pain; extension was normal.  The results did not change after repetition.  Muscle strength was normal, and the joint was stable.  The Veteran demonstrated tenderness or pain to palpation for the joint line or soft tissues of the right knee.  Based on imaging showing mild degenerative arthritic change, the examiner diagnosed mild degenerative joint disease in the right knee.

With respect to the right ankle, the Veteran reported that she twisted her right ankle multiple times running in service, was treated with wraps and given temporary profiles, and has had pain in her right ankle ever since.  On range of motion testing, right ankle plantar flexion was reduced to 30 degrees, with no additional limitation from pain; dorsiflexion was normal.  The results did not change after repetition.  Muscle strength was normal, with no joint instability or ankylosis.  The Veteran demonstrated localized pain or tenderness on palpation of the joints/soft tissue of the right ankle.  The examiner noted that there were no abnormal findings on imaging and diagnosed right ankle strain.
 
The examiner opined that the right knee and ankle disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness because there was no evidence of "any acute or chronic complaints regarding the right knee or ankle in service" and no documented injuries.  With respect to secondary service connection based on service-connected thoracic spine disability, the examiner opined that the claimed conditions were less likely than not proximately due to or the result of the Veteran's service-connected condition because there was no medical evidence "of any causal relation, biomechanical or otherwise, between her spine problems and her knee and ankle issues."  As to whether the Veteran's knee and ankle problems were aggravated beyond their natural progression by her service-connected thoracic spine disability, the examiner opined that there was no medical evidence of "any aggravation, biomechanical or otherwise, of her ankle and knee problems caused by her thoracic spine complaints."

The evidence in favor of the Veteran's claim consists of her own statements regarding the circumstances surrounding onset of her right knee and ankle symptomatology.  The Veteran is competent to report symptoms she has experienced, including injuries in service and subsequent symptomatology.  However, her testimony in the record is inconsistent and lacks credibility.

The Board notes that the Veteran has presented mutually exclusive fact patterns regarding the onset of her right knee and ankle disabilities: that such disabilities began immediately following in-service injuries and have continued to the present (see, e.g., April 2012 Travel Board hearing transcript, pages 2-4); that while on active duty she fell on her right knee with immediate onset of pain and swelling and that her right ankle was initially injured in 1997 and subsequently treated several times during service (see July 2008 VA joints examination); that she had no prior knee injury and her right ankle had been swollen since 2004 (see May 2006 VA physical therapy assessment); that her right knee symptoms started in 2001, following separation from active service (see August 2004 VA treatment record); and that her right knee and ankle symptoms developed secondary to altered gait related to her service-connected thoracic spine disability (see June 2008 substantive appeal).  Additionally, on a single visit for VA treatment in March 2006, she first told the nurse that she had experienced leg and ankle swelling for the last two months, and then told the doctor that she had experienced such symptoms "since the Army."  As the Veteran has presented inconsistent testimony as to the onset and nature of any right knee or ankle symptomatology, the Board finds that her testimony on those matters lacks credibility and is, subsequently, of no probative weight.   

Furthermore, the Board finds that those portions of the Veteran's testimony that allege injury or symptom onset prior to or during service are directly contradicted by the medical evidence of record, to include her own statements offered in the course of medical treatment or examination.  For example, as noted above, the Veteran has asserted that her right ankle condition began in 1997 and that she received treatment for ankle pain during service.  To the extent that she argues aggravation of a preexisting condition, the Board notes that, although she reported a 1997 ankle injury on entry to service, the examiner determined that there were no residuals from such injury, and no ankle disability was noted on entry to service.  (See April 2000 medical history and examination reports).  The determination as to whether such residuals exist is a medical question, and the medical evidence indicates that the Veteran was sound on entry to service.  (The Veteran has not indicated that she possesses the required education and expertise necessary to make such medical determinations.)  Absent clear and unmistakable evidence that the claimed ankle (or knee) disability manifested prior to service, it is presumed that the Veteran was in sound condition (with respect to her right knee and ankle) on entry to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Thus, as a matter of law, neither of the claimed disabilities existed prior to or was aggravated by active service.

As to whether the claimed disabilities were incurred during active service, the record does not support such conclusion.  The Board notes that the Veteran's STRs indicate that, during basic training, she sought repeated treatment for a left ankle injury and groin pain.  [The Board observes that the record as to groin pain injury during basic training, as noted in the STRs, is remarkably consistent with the Veteran's April 2012 Travel Board testimony asserting right knee and ankle injuries during basic training: onset was following low-crawling and marching, several follow-up visits were required, and she was put on profile for a month-and-a-half.]  Following basic training, the Veteran routinely sought treatment related to pregnancy.  On separation from service, the Veteran noted that she experienced several of the enumerated conditions, to include on-going groin pain, but denied any knee or ankle disability; her lower extremities were clinical evaluated as normal.  The only medical record documenting report of or treatment for knee or ankle disabilities within the one-year presumptive period following service consists of a June 2003 private treatment record documenting right ankle treatment received after a postservice basketball injury; no prior history of symptomatology was noted.

As the Veteran sought regular treatment for, and reported developing, other conditions during service (including musculoskeletal injuries), the Board finds that it is reasonable that if the Veteran experienced right knee or ankle pain in service it would have been reported.  See AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Thus, the Board finds that the contemporaneous evidence, which documented no right knee or ankle symptomatology during service, is more probative than the Veteran's more recent testimony (to include those portions of medical records citing her reported history), which the Board has already found to be to be less than credible.  Consequently, the Board finds that there is no credible evidence of an event or injury during active service.

As to the two remaining theories of service connection (secondary to or aggravated by service-connected thoracic spine disability), the Board finds no credible support in the record for either theory.  

The Veteran was afforded two VA medical examinations during the development of these claims (July 2008 and September 2012).  Both VA examiners reviewed the Veteran's claims file and conducted physical examination, to include relevant tests and studies.  With respect to nexus, the July 2008 examiner explained that there was no evidence of any condition, to specifically include altered gait (as suggested by the Veteran), that would indicate any relationship between the claimed disabilities and the Veteran's service-connected disability.  Thus, the July 2008 examiner concluded that service-connected disability was not likely the cause of, or otherwise related to, the claimed disabilities.  This conclusion is supported by the record, which, as detailed above, consistently notes normal gait, save for one instance of guarding due to back pain.  [The Board notes that the July 2008 VA examination report appears to include a factual history provided by the Veteran, which the Board has found to be less than credible.  However, as such factual history describes incurrence in service, and the opinion concerns secondary service connection, the Board finds that the Veteran is not prejudiced by the inaccurate factual history.]

The September 2012 examiner explicitly considered all theories of service connection, opining that the right knee and ankle disabilities were less likely than not: incurred in or caused by the claimed in-service injury, event, or illness (because there was no evidence of "any acute or chronic complaints regarding the right knee or ankle in service" and no documented injuries);  proximately due to or the result of the Veteran's service-connected condition (because there was no medical evidence "of any causal relation, biomechanical or otherwise, between her spine problems and her knee and ankle issues"); or aggravated beyond their natural progression by her service-connected thoracic spine disability (because there was no  medical evidence of "any aggravation, biomechanical or otherwise, of her ankle and knee problems caused by her thoracic spine complaints").  Taken together, the VA examinations are highly probative and persuasive evidence weighing against the Veteran's claim.  

The Board notes that it has also considered whether the claimed disabilities could be causally related to the August 2002 motor vehicle accident that precipitated the Veteran's service-connected thoracic spine disability.  However, the only complaints of right ankle or knee symptomatology within the one-year presumptive period were attributed to basketball (see June 2003 private medical record) and, although the Veteran has sought repeated treatment for the back injury resulting from the accident, there is no credible evidence in the record (medical or otherwise) that suggests a nexus between the August 2002 accident and the disabilities on appeal. 

In summary, the Board finds that there is no credible evidence of preexisting disability, in-service event or incurrence, or secondary causation or aggravation to support entitlement to service connect for right knee and ankle disabilities.  As such, the benefit-of-the-doubt rule does not apply.  Gilbert, supra.  Accordingly, the claims must be denied.


ORDER

Entitlement to service connection for right knee disability is not warranted.  Entitlement to service connection for right ankle disability is not warranted.  The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


